Citation Nr: 1137733	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bone spurs causing chronic cervical myelopathy and cord atrophy with lower extremity spasticity, to include as secondary to service-connected residuals of nasal fracture with deviated septum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from February 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  In pertinent part of the August 2005 decision, the RO denied service connection for bone spurs causing chronic cervical myelopathy and cord atrophy with lower extremity spasticity, to include as secondary to service-connected residuals of nasal fracture with deviated septum.

In July 2008 the Board remanded the issue on appeal in order obtain the Veteran's Social Security Administration (SSA) records and for a VA examination.  In December 2010 the Board once again remanded the issue on appeal for a VA examination and that VA examination was completed in December 2010.  The file has now been returned to the Board for further appellate review. 


FINDING OF FACT

The Veteran's diagnosed bone spurs causing chronic cervical myelopathy and cord atrophy are not etiologically related to service and were not caused by or permanently worsened by the Veteran's service-connected residuals of nasal fracture with deviated septum.


CONCLUSION OF LAW

Bone spurs causing chronic cervical myelopathy and cord atrophy with lower extremity spasticity were not incurred in or aggravated by service and are not proximately due to or the result of service-connected residuals of nasal fracture with deviated septum.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was not provided complete notice until after the rating decision on appeal.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran multiple VA examinations during the course of the appeal.  The Board previously found the examinations to be inadequate and remanded the case in July 2008 for another examination, which was performed in December 2010.   The Board finds after careful review that the most recent examination substantially complies with the requirements articulated in the Board's remand in July 2008.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
     
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has bone spurs that cause chronic cervical myelopathy and cord spasticity; it was originally claimed as a spinal cord injury, neck injury, and foot drop, unspecified.  The Veteran claims that the bone spurs are secondary to his service-connected nasal fracture with deviated septum.  However, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection on both a direct service connection basis and a secondary service connection basis.  

Review of the Veteran's service treatment records (STRs) reveals an April 1967 treatment note from when the Veteran suffered a nasal fracture and lacerations of the nasal dorsum; no other injuries were noted.  On his July 1970 Report of Medical History for Separation he indicated he broke his nose at Lackland Air Force Base in April 1967.  He indicated he had foot problems but characterized that his problems as itching; he also checked "no" to bone, joint, or other deformity.  On the Veteran's July 1970 Report of Medical Examination for Separation the lower extremities and spine were checked "normal."  On both the Veteran's Report of Medical History and Report of Medical Examination it was written "Examinee denies all other significant medical or surgical history."  Therefore, the Board finds that there is no documentation of any in-service treatment or diagnosis of bone spurs, cervical myelopathy, or cord spasticity.  

The Veteran's claims file includes five opinions of record.   However, as discussed herein below, none of the opinions relate the Veteran's bone spurs directly to his military service; all opinions of record are on a secondary service connection basis.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, that has not been done since all opinions on etiology are on a secondary service connection basis.  Therefore, without evidence indicating that the Veteran's bone spurs causing chronic cervical myelopathy and cord atrophy with lower extremity spasticity, began during his military service, or that such a recently diagnosed condition is related to his military service, then service connection on a direct basis must be denied.   

As noted above, there are five opinions of record for the issue of service connection on a secondary service connection basis.  However, after a careful review of the Veteran's claims file the Board finds that the most probative opinion of record is the December 2010 VA examination.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
 
A January 2004 VA outpatient treatment report contains an assessment of "Chronic Cervical Myelopathy secondary to cord atrophy which occurred prior to decompression laminectomy in 1987 with marked LE spasticity causing pain and poor balance."  The Board finds that this outpatient treatment report does not opine to the etiology of the Veteran's myelopathy or cord atrophy; instead, it just states that it occurred prior to the Veteran's laminectomy in 1987.  The Board finds this absence of an opinion regarding etiology renders the report not probative of the issue on appeal.  In addition, the Board notes that the Veteran's nasal fracture was in 1967 and his discharge from the military was in 1971; therefore, there is a period of 15 to 20 years that is unaccounted for in the report.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In November 2005 the Veteran's primary care physician stated the Veteran's neurological condition, i.e., foot drop and lower extremity spasticity due to cervical stenosis, resulted from a service-related blow to the face in 1967.  The Board finds this November 2005 treatment report to not be probative since he did not provide a medical rationale for his opinion.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Veteran was then afforded a VA examination in October 2008.  The October 2008 VA examiner stated the following: 

		Although the cervical spine spurs would not be
      related to his trauma, certainly any blow to the head 
      may exacerbated [sic]the situation in his cervical canal 
      which was underlying the cervical spondylosis 
      causing progressive spinal cord dysfunction over 
      the years.  Other than that impression, the exact 
      relation of the event 20 years prior to his definite
      symptoms would be mere speculation.  

In an August 2009 addendum, the same VA examiner added to his earlier opinion and discussed a possible diagnosis of ALS.  His statement reads as follows: 

		Since no definite diagnosis was apparent of other
      neurological disorders.  I feel that it is at least 
      likely as not that his cervical myelopathy was 
      secondary to or aggravated by cervical bone spurs 
      with an aggravation of neck trauma from previous
      assault.  

The Board finds these October 2008 and August 2009 opinions to not be probative.  At first the VA examiner stated that it would be mere speculation to render an opinion and after further review he stated in an addendum that the Veteran's bone spurs were aggravated by neck trauma.  Even though the addendum gave an opinion without speculation there was still no rationale for the conclusion or an indication of the records that were reviewed in formulating the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).
  
The Veteran was afforded a VA examination by a different examiner in July 2010.  As to the etiology of the Veteran's cervical myelopathy, the examiner opined that the disorder: 

	   	[i]s less likely as not (less than 50/50 probability) caused
      by or a result of sustained nasal fracture 1967.  C and P 
      exam by Dr. Michael Oliver 2008 and 2009 suggested 
      the injury may have been involved in the development 
      of the cervical myelopathy. 

The rationale for the 2010 examiner's opinion reads as follows: 

		I do not see any connection between the nasal fracture 	
      and the development of cervical myelopathy. Experience. 
Veteran cervical spinal stenosis which lead to the myelopathy.  Surgery helped. 

The Board finds that this opinion is more probative then the above discussed opinions because the VA examiner reviewed and discussed the previous opinions of record.  Prejean, 13 Vet. App. 444, 448-49.

The Veteran was afforded a VA examination in December 2010.  The VA examiner noted that he reviewed the Veteran's claims file and medical records; he specifically noted that he reviewed the Veteran's April 1967 service treatment record, the January 2004 VA treatment note, the November 2005 private opinion, the October 2008 VA examination, and the August 2009 VA examination.  He stated that an April 1987 cervical myelogram showed low range of normal in the sagittal diameter at C1 and that implied possible congenital stenosis.  He also noted that in April 1987 the Veteran was diagnosed with severe spondylitic myelopathy congenital with superimposed spondylosis.  

After a careful review of the Veteran's claims file and examination of the Veteran the VA examiner stated that by medical records the Veteran's cervical spine condition began in 1978, he had surgery in 1987, and in 2007 the Veteran was diagnosed with a lumbar spine condition.  The VA examiner opined that the Veteran's bone spurs that caused his cervical cord myelopathy were not caused by or the result of his April 1967 injury.  The VA examiner stated that the rationale for his opinion was that cervical spondylosis is often found on x-ray at a fairly early age and the Veteran was 41 years old when he was originally evaluated for osteophytes at C3 and C4.  He also noted that when the Veteran had surgery he had a complete diagnostic workup, including orthopedic, neurology, and neurosurgical evaluations, and was diagnosed with congenital spinal steonsis; he noted that "Had this diagnosis been considered by previous examiners, conflicting opinions could have been avoided." He further stated that the Veteran was able to serve four additional years after his injury and the Veteran's post-service treatment records were silent for complaints or treatment for 11 years.  He further opined that:

		5.  There is no record of treatment in the service records 
      for his cervical spine.  He did not suffer a significant "blow 
      to the head" that would be expected to cause cervical 
      degenerative disc disease with osteophytes (bone spurs).

It was further noted that an opinion regarding reconciliation of multiple diagnoses was required.  The VA examiner's conclusions read as follows:

1.  This documentation supports the diagnosis of 
congenital cervical spinal stenosis with superimposed 
spondylosis and cervical myelopathy. 
2.  Possible presence of another upper motor neuron 
disease was listed by the veteran's private neurologist
in the July of 1990.  Multiple consultations and failed
to result in a definitive diagnosis of additional pathology.
3.  Other examiner either did not have access to the 
complete C-file, or did not review it sufficiently well to 
appreciate that a fairly complete workup and diagnosis 
were done prior to surgery in 1987.  
4. The veterans primary care physician's note in 
November 2005 (stating that his cervical spine conditions 
resulted from the service-connected blow to his face in 
1967) contained no rationale.  The entire service record was 
not available that showed the preoperative diagnoses of 
congenital spinal stenosis.  

The Board finds that the December 2010 opinion, which is against the Veteran's claim of secondary service connection, to be the most probative opinion of record.  As discussed herein above, the other opinions failed to review the entire claims file, including the opinions of record, failed to discuss the other opinions of record, and failed to give a detailed rationale for their respective opinions.  In contrast, the December 2010 VA examiner reviewed the Veteran's claims file, discussed all opinions of record, and gave a rationale for his opinions.  This included discussing the lack of evidence during the Veteran's military service and for the 16 years after the Veteran's discharge from the military.  In addition, he stated that if the previous physician's reviewed the claims files in its entirety they would have come to a different conclusion.  Finally, the VA examiner discussed the blow to the head itself and said that it was not significant enough to cause the bone spurs.  Therefore, for the reasons discussed herein above, the Board finds that the December 2010 VA examination to be the most probative of record.  

The Board can only conclude that the preponderance of the medical evidence is against the Veteran's claim that his bone spurs causing chronic cervical myelopathy and cord atrophy with lower extremity spasticity is due to his service-connected residuals of nasal fracture with deviated septum.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

The lay evidence provided by the Veteran essentially asserts his opinion that the claimed disability is secondary to his service-connected disability.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).   As discussed above, the most probative medical opinion of record shows the Veteran's claimed disability is not caused or aggravated by his service-connected disability.

In sum, the Board finds the Veteran's bone spurs causing chronic cervical myelopathy and cord atrophy with lower extremity spasticity were not etiologically related to service and were not caused by or permanently worsened by his service-connected residuals of nasal fracture with deviated septum.  Accordingly, the criteria for service connection on either a direct or a secondary basis are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for bone spurs causing chronic cervical myelopathy and cord atrophy with lower extremity spasticity, to include as secondary to service-connected residuals of nasal fracture with deviated septum, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


